USCA11 Case: 20-14397      Date Filed: 06/30/2022   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14397
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JEFFREY BEARD, II,
a.k.a. JP,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 2:18-cr-00190-SPC-MRM-3
                   ____________________
USCA11 Case: 20-14397         Date Filed: 06/30/2022    Page: 2 of 3




2                      Opinion of the Court                 20-14397


Before WILSON, BRANCH, and TJOFLAT, Circuit Judges.
PER CURIAM:
       This is Jeffrey Beard’s appeal following his guilty plea and
sentencing for drug crimes arising from his involvement in a wide-
ranging drug trafficking ring that operated for several years in the
Suncoast Estates neighborhood of Fort Myers, Florida. Along with
other members of the drug ring, in November 2018, Beard was
indicted for conspiracy to distribute cocaine, heroin, and fentanyl
as well as for distribution of fentanyl. Beard pleaded guilty to those
charges.
       In November 2020, Beard was sentenced. The district court
found that Beard was an “average” participant in the drug ring and
therefore was not entitled to a minor-role reduction. The district
court also adopted an obstruction-of-justice enhancement and
declined to apply an acceptance-of-responsibility reduction based
on Beard’s assault of a cooperating co-conspirator in jail following
his guilty plea. Taking into account the severity and extent of the
drug ring’s conspiracy conduct as well as Beard’s substantial
criminal history, the district court imposed a low-end within-
guidelines sentence of 384 months in prison to be followed by five
years of supervised release. 1



1
 Beard’s guidelines range was 360–720 months and his statutory maximum
was 720 months.
USCA11 Case: 20-14397        Date Filed: 06/30/2022    Page: 3 of 3




20-14397               Opinion of the Court                       3

       On appeal, Beard challenges the district court’s decision not
to adopt a minor-role reduction in calculating his guidelines range.
Beard also challenges the district court’s adoption of the
obstruction-of-justice enhancement and corresponding denial of an
acceptance-of-responsibility reduction. Finally, Beard challenges
the procedural and substantive reasonableness of his sentence.
       After thorough review and with the benefit of oral
argument, we find no clear error in the district court’s guidelines-
related determinations. Nor do we find any abuse of discretion,
procedural or substantive, in the district court’s imposition of
Beard’s sentence. Accordingly, we affirm.
      AFFIRMED.